Earl Warren: Number 26, Sullivan, Chief Judge of the United States District Court for the Northern District of Illinois, Petitioner, versus Otto Behimer. Mr. Butler, you may proceed with you argument.
John C. Butler: Mr. Chief Justice and the Associate Justices, may it please this Honorable Court. This certiorari review presents the question whether a district judge is authorized by virtue of Section 1404 (a) of the Judicial Code, to transfer on motion of the defendants, a diversity action pending before him to a forum where the convenience of the parties and witnesses in the interest of justice would best be served, but, wherein the venue of the transferee forum and the reach of its process was supplied by the assurances of the defendants to wave their venue privilege and to enter their personal appearances. However, the transferee forum was run which was competent to hear the issues in the suit, such forum independently possessed jurisdiction of the subject matter of the case by virtue of the diversity of citizenship of the parties. More generally, this case presents for determination the question whether Federal District Courts are authorized to transfer actions either on motion of plaintiff or of defendant to another forum which has become available since the commencement of the action by reason of such post-suit circumstances as, one, a change in the residence of the parties, or two, a plaintiff for a defendant corporation's qualification or doing of business in such other forum, or three, a defendant's consent to an acceptance of the venue in process of the transferee forum. In all such instances, I presuppose that such a transfer would be for the convenience of the parties and witnesses and in the interest of justice were that not so the question of the authority of the district judge would be academic. The facts, out of which the present question arose in this case are these. Respondents, one, a citizen of Illinois and the other a citizen of New York filed suit in the Northern District of Illinois charging the two defendants, Standard Oil Company and Indiana Corporation and Standard Oil Foundation, Inc and Indiana Charitable Corporation with acquiring the assets of a Utah Corporation at less than the fair value of such assets. Plaintiffs, who are respondents here on respectively 900 and 1000 shares of stock in the Utah company, the two defendants owned approximately 76% of the outstanding stock of the Utah company. And the defendants had organized to wholly on subsidiary which offered to buy all of the assets of such -- of such company. This offer was considered at the special meeting of the shareholders of the company and was accepted. The charge against the defendants is that they, together with 52 so called controlled stockholders in the Utah Corporation, permitted the sale of these assets at a price less than fair value. The plaintiffs sued not in the right of the Utah company but on behalf of themselves and all other stockholders who are or were similarly situated. Those stockholders are called minority stockholders in the complaint. Jurisdiction of the action was bottomed upon diversity of citizenship. The residence of the defendants was not alleged nor did the complaint occur that the venue of the United States District Court for the Northern District of Illinois was proper. Defendants however, did not raise this question and so they have waived it. The day following the answers of the defendants in which they denied the crucial substantive allegations of the complaint, they filed a motion to transfer the action to the District of Utah, Central Division which is at Salt Lake City. Petitioner granted the motion to transfer saying that, and I quote “If I have the power to do so, I would be guilty of an abuse of the discretion vested in me by Section 1404 (a) of the Judicial Code if I refuse to transfer this action to Salt Lake City.” In some, there were eight reasons which moved the petitioner to this conclusion. These are set forth at pages 88 and 89 of the record and they're summarized at page 5 of the petitioner's brief. An important reason among those eight is found in the fact that the class on whose behalf of the two respondents have volunteered to act, consists of 920 shareholders. 575 of them reside in Utah and 134 more in California, Washington and Idaho. However, petitioner's order of transfer was stayed by the issuance of the writ of mandamus by the Court of Appeals for the Seventh Circuit. That Court stated that petitioner did not have the power to transfer, since the transfer reform must be a district were a plaintiff has a right to sue independently of the wishes of defendant. If the plaintiff does not have this right, independently of the wishes of the defendant, it is not a district where it might have been brought. Now, since venue and personal jurisdiction in this instance where available to the plaintiffs in Utah, only by reason of the post of assurances of the defendants, under the standards adopted by the Court of Appeals. Such assurances were unavailing and transfer was unauthorized. So holding, the Court of Appeals did not reach the question which respondents had also raised before them as to the exercise of the petitioner's discretion. The Court of Appeals said whether or not he and his Judge Sullivan properly exercised his discretion in the mistaken and the belief that he did have such power, it will be unnecessary for us to decide. It is petitioner's contention not the phrase “where it might have been brought,” as such appears in Section 1404 (a). And incidentally, in my view, a most deceptively simple phrase is at least an ambiguus phrase and that it does not establish the time of determination as to the where. As Mr. Merriam has pointed out yesterday, the courts which have dealt with this matter have spoken of such time in terms of commenced or could now be brought or maybe prosecuted and so forth. That you will find rehearsed in the Paramount Pictures versus Rodney case and in the opinion of Chief Judge Magruder in the Josephson case. It is petitioner's contention that this phrase been at the least ambiguous because of its silence about the matter of when one is to determine where an action might have been brought. Should be interpreted so as to confer upon the District Courts the power to transfer if at the time the power is exercised, the transferee forum is, one, where the action might have been brought. Such an interpretation will in the petitioner's view and here I quote from Chief Judge Magruder, “Enhance the usefulness of this important provision for transfer of cases in the interest of convenience and justice.” The transfer provision so construed will then be available to both plaintiff and defendant. An instance was mentioned yesterday by Mr. Merriam, which I should like briefly to repeat here today. “Let us suppose a case of a plaintiff being a New York resident, being involved in an accident in New Jersey, occasioned by the negligence of a defendant, who is a California citizen. And the defendant being merely momentarily in the State is not available for the process and then it would be improper because it would be either New York or California.” After suit is filed and this is a hypothetical case, but after suit is filed, let us assume that the defendant moves to New Jersey. Plaintiff in order to have sued the defendant had to proceed to California. May he not move to transfer his case to New Jersey where on my supposition, the cause of action arose, the witnesses reside and where all of the convenience of the witnesses in the interest of justice will best be served by having the Court there hear the case. If the contention -- if the position of the Court of Appeals in my circuit is correct, that would be denied to the plaintiff in my hypothetical case.
Charles E. Whittaker: But why?
John C. Butler: The plaintiff in my hypothetical case, Mr. Justice Whittaker, could sue in New Jersey and drop a suit in California, but he couldn't transfer it because at the time he filed his suit in California which was the only place he could then reach the defendant, this -- the forum of New Jersey was unavailable to him.
Charles E. Whittaker: (Inaudible)
John C. Butler: That is correct. Except in the Court of Appeals' interpretation, that is true. If you then say by brought, you mean not only commenced but service of process acquired. There are some cases, District Court cases earlier which have gone off on the thought that commenced is equivalent to brought and have transferred on that basis.
Earl Warren: Suppose the defendant have moved to Montana instead of New Jersey, would the -- would the Court have transferred to Montana in the interest of justice?
John C. Butler: Assuming as I always do that the interest of justice would there be served. The plaintiff, I should think would have his option to ask the Court to transfer the case to Montana.
Earl Warren: No. I'm talking about the defendant.
John C. Butler: And --
Earl Warren: But they --
John C. Butler: The defendant as well, either side.
Earl Warren: Then --
John C. Butler: Under the circumstances of my case, I would fail to see where the convenience of the parties and witnesses would -- would be served by a transfer. But passing that and speaking in terms only of the authority, I would assume that being then a forum available at the time, either the plaintiff or the defendant could move and the case be transferred there.
Earl Warren: Suppose the question arose in this way, suppose it arose before the -- the suit was filed and the defendant moved to Montana and agreed with the plaintiff that the suit could be filed in Montana. Could the plaintiff have maintained an action in Montana?
John C. Butler: The -- the change of residence on the part of the defendant having been prior to the suit?
Earl Warren: Yes.
John C. Butler: Yes, I believe so.
Earl Warren: Even though the -- even though the statute specified the forums, the only forums in which the action could be brought in Montana didn't -- was not one of them?
John C. Butler: Well, I'm talking of the general diversity cases.
Earl Warren: Yes.
John C. Butler: So that, Montana would presumably be a correct forum. Not being a district of the residence of the defendant.
Earl Warren: Well, do you differentiate this case then from the one that preceded you in that regard? There, there were two places --
John C. Butler: Yes.
Earl Warren: -- two forums in which the -- the action could be brought, one was Texas, one was Illinois. Suppose we had your hypothetical case or a case -- the kind of case that they had. And -- and the defendant had consented to be -- be sued in Montana, lets say, instead of Illinois or -- or Texas where -- where the law have said, it could only be sued. Could they then maintain the suit in Montana?
John C. Butler: Mr. Chief Justice, the questions in the case preceding and in this case are approximately the same. I would say this, that if there be a reversal in the preceding case, I believe that our for certiorari, there should be a reversal here because there is involved in the patent case a particularized venue provision whereas I am speaking in terms on the framework of the diversity action.
Earl Warren: Well, but to get back to my question. Do you think that could be done?
John C. Butler: That if a defendant in the diversity case moves, or in a patent case, where it could have moved --
Earl Warren: (Voice Overlap)
John C. Butler: -- to Montana prior to the infringement suit against him. Yes, then it would be a proper forum, as I understand Section 1401 (b).
Potter Stewart: If there had been a -- an infringement in Montana?
John C. Butler: Well, I believe there is a choice of a residence or where he has a -- a place of business and has committed acts of infringement. So, by definition, Montana would be a proper forum.
Felix Frankfurter: Mr. Butler, did I understand you to say, that if there is a change of residence after the suit has been commenced on the part of the defendant to another venue jurisdiction that the plaintiff could move, to have a case transferred to the venue district of the defendant if that is the venue district in which suit could have been brought originally?
John C. Butler: Yes, sir.
Felix Frankfurter: Now, so I understood you. If that is sought, as any case -- is there any decision in which the 1404 (a) was invoked by a plaintiff when an appropriate occasion in your point of view had arisen?
John C. Butler: Not under those precise circumstances. But, there have been many cases, Mr. Justice Frankfurter, where plaintiffs have invoked Section 1404 (a).
Felix Frankfurter: Decided --
John C. Butler: Where --
Felix Frankfurter: -- a case, reported opinion?
John C. Butler: Yes.
Felix Frankfurter: Are these -- are they in your brief?
John C. Butler: Yes.
Felix Frankfurter: Where are they, Mr. Butler?
John C. Butler: Let me mention particularly one --
Felix Frankfurter: Well, that raises one of the -- one of the naturally fittest questions whether they -- whether this is only a one way street as it was.
John C. Butler: Yes. Well now, involved in the Torres versus Walsh case was the companion case which is not too much discussed by the Court of Appeals but was involved in the court below.
Felix Frankfurter: I'll be grateful to you if you --
John C. Butler: The decision there --
Felix Frankfurter: Just give me a (Voice Overlap) --
John C. Butler: Torres which is in our brief.
Felix Frankfurter: Does the reference of the cases in your brief?
John C. Butler: Yes. Its 221 F.2d 319 but the District Court decision was not mentioned as such in our brief.
Hugo L. Black: Did you say 319 or 219?
John C. Butler: 29 -- 319. The case below, the companion case to the admiralty action in Torres is Thompson Products versus Pennsylvania Railroad Company and its citation is 127 F.Supp. 449. That came up under the name, I believe, Pennsylvania Railroad Company versus Dawson, Judge Dawson of the Southern District of New York.
Felix Frankfurter: Did you say that was an admiralty case?
John C. Butler: No.
Felix Frankfurter: Oh.
John C. Butler: This was a case where the plaintiff sued the defendant railroad company in the Southern District of New York in an action for damages to a shipment over the defendant railroad, consigned to the plaintiff. After filling a suit, the plaintiff found that the damage might have been caused by improper loading by the consignor, Landis Tool Company of Waynesboro, Pennsylvania. So, the plaintiff then moved to transfer his action which he had filed in New York City to the Middle District of Pennsylvania where both the railroad and the consignor could be sued. He was particularly interested in doing that because where he to file a new suit in Pennsylvania, the statute of limitations against the railroad on, I believe, a bill of lading was about to expire and he would have been out, as to the railroad, and the Court granted the motion.
Felix Frankfurter: Well, 1404 itself is of course silent regarding the moving party?
John C. Butler: Yes. And it is silent insofar as to the when.
Felix Frankfurter: Well, that raises the question that we've been buried back and forth.
John C. Butler: Yes. Now, petitioner would suggest that these following considerations which would support his -- his contention. First, that when a motion to transfer is presented to the District Judge, he of course, would look to see if the present circumstances are such that the interest of justice would best be served by such transfer in the convenience of parties and witnesses. He would not, in other words, look to some preceding point in the past time to determine whether the interest of justice would then be served. But rather, is it now, to be served by such a transfer. And the petitioner suggests this, that if that be the case, if the exercise of his discretion should be presently made should not contemporaneously also, his power to transfer be determined.
Charles E. Whittaker: (Inaudible)
John C. Butler: I would suggest that that would be very logical. The question is now assuming that you do not know when -- the where it might have been brought is to be fixed. That a -- the parallel determination of whether it is not in the interest of justice to transfer should be a contemporaneous factor.
Hugo L. Black: What's the controlling guide in there? Suppose a man sues a company that's doing business in a certain state. And that's the only place he can sue it, but all the witnesses or somewhere -- no doubt to what convenience and fairness requires of the case be tried somewhere else. Why could he not sue him there in that place where, under you argument -- where he's doing business and then go into the Court and say, “I had to sue you here,” but in all fairness, injustice, this can be tried only at this other state and ask for it to be moved there under the federal court, could he do that?
John C. Butler: Well, sir, Chief Judge Magruder has suggested that he might do just that very thing.
Hugo L. Black: But I think that's been intimidated several times because I'm -- I'm just wondering what's your position was on.
John C. Butler: I believe, that assuming, that we're talking on framework of a diversity action and that venue would be proper, as I presume it would be.
Hugo L. Black: Provided they could get service?
John C. Butler: Yes. So that the question would be the availability to service, but by definition, that has been accomplished when the suit is first filed in the transfer or a forum. So that presumably, the transfer would then be proper.
Hugo L. Black: To such Court, District Court, anywhere -- then you wouldn't be guided at all by whether it could have been brought in the beginning or could be brought there now.
John C. Butler: And I should think --
Hugo L. Black: But you would -- you would let be the controlling thing, the fairness and justice of the trial?
John C. Butler: Well, that and the availability of the transferee forum at the time the -- a motion to transfer is passed upon.
Hugo L. Black: Oh, do you -- you do give it that much effect?
John C. Butler: Well --
Hugo L. Black: If you give it that much effect, why don't you not have to give it to the other effect if --
John C. Butler: Well, because I -- well, I'm saying is the same thing, Mr. Justice Black and that is this, that by definition, venue always obtained in the diversity case. Service of process has been accomplished before the motion to transfer is made, in the transfer or forum. And Chief Judge Magruder has suggested that the service of process, once accomplished, need not be repeated in the transferee forum.
Felix Frankfurter: You added a minute ago to -- in answer to Justice Black's question. Assuming the availability of the transferee forum, is it correct?
John C. Butler: Well --
Felix Frankfurter: What do you mean by that?
John C. Butler: -- the --
Felix Frankfurter: What do you mean by that?
John C. Butler: That the venue would be proper. Chief Justice Magruder did not, and say that you could transfer it in the improper venue.
Felix Frankfurter: Well, what --
Hugo L. Black: What would be in the improper venue? The fairness and justice of the trial.
Felix Frankfurter: I understood Justice Black's question. I may have misapprehended it, to say that if the suit -- if a suit is properly instituted in the transferor's forum, is there no unquestionably as if satisfying all the venue provisions. But then, there arises the only additional fact that it would be more just to bring this suit in another district in which suit could not be brought under the venue provision.
John C. Butler: Then I -- I --
Felix Frankfurter: Merely, justice can mean as the party.
John C. Butler: That then would not be sufficient --
Hugo L. Black: Why?
John C. Butler: -- in my view.
Felix Frankfurter: Alright.
Hugo L. Black: Why?
John C. Butler: Because there --
Hugo L. Black: Why? If you are right in saying, if the question is decisive as whether the case can be tried. There is no fairness and most justice if that's the controlling thing.
John C. Butler: Because it would be going beyond the wording of the statute and --
Hugo L. Black: Well, but that depends --
John C. Butler: Well, the statute --
Hugo L. Black: Well, I don't think you see something could go beyond the wording of the statute. You say where the suit could have been brought.
John C. Butler: Yes, that's where it might have been brought.
Hugo L. Black: But you're saying that they can -- they don't have to accept that and that means, where it could be brought at the time the motion is made?
John C. Butler: That is where it might have been brought if at that time, it might have been brought there. Then the wording of the statute will satisfy it.
Charles E. Whittaker: Isn't that the -- another (Inaudible)
John C. Butler: I don't believe so, with all deference. I -- I see that I am running out of time, but I'd like to mention one perfect point. And that is this, that Section 1404 (a) is the remedial statute, it was -- it adopted the doctrine of forum non conveniens. The doctrine forum non conveniens as it -- that a court may dismiss conditions being satisfied if there is an available forum as an alternate which is the more convenient forum. Well, I'd like to make this point clear, that nowhere have I found a non conveniens -- forum non conveniens case which requires the availability of the alternate more convenient forum to exist at the time the suit was filed. And I should like to call particularly to the Court's attention, the case of Vargas versus A. H. Bull Steamship Company. A very well reasoned decision by a court in New Jersey, the Law Division of the Superior Court, who's opinion was adopted by the Supreme Court of New Jersey involving a Jones Act case, a federally created right of action. Certiorari was sought and because the Court there did conditionally dismiss the case and certiorari was refused by this Court. I should like to point this out, that if the present case had been filed some five moths after it was. It could not have been filed in the Northern District of Illinois. Although no charges made in the complaint, counsel for the respondents in an affidavit have suggested that the principal office, the place of business of Standard Oil Company is in Chicago. And under the amendment of Section 1332 which was enacted July 25th, 1958, that then would make Standard a resident of Illinois for purposes of diversity and there would be an Illinois plaintiff and Illinois defendant. Diversity would be destroyed and presumably, the plaintiff would then have recourse only to the state courts of Illinois. In which event, Illinois having the doctrine of forum non conveniens, it is reasonable to suppose that they would do as, it was done in the Rogers case in New Jersey conditionally dismissed the case on the insurances there. They have been given to the District Court in this case, namely that they would accept the venue in the process of the alternate forum which is the much more convenient forum. It would be in other words, I should think, rather strange to construe Section 1404 (a) in a fashion which would be somewhat retrogressive denying it the authority, the power, or the scope which as antecedent doctrine possesses. Particularly, in view of the fact that section 1404 (a) has been well regarded as a remedial statute and its provision should be given hospitable scope. I might add that to give the construction that the petitioner contends for here, does not make mere surplusage of the phrase “where it might have been brought” because we have three factors to consider, venue, personal jurisdiction and subject matter jurisdiction. Venue is a mere privilege. Personal jurisdiction can be accepted by the parties but if it's beyond the scope of the litigants to confer subject matter jurisdiction on the court, therefore, there is content, substance of vital nature in the phrase “where it might have been brought”. Because you cannot -- even though you have venue and personal jurisdiction transfer an action to another forum which does not posses subject matter jurisdiction.
Hugo L. Black: Is it your argument that wherever the Court has subject matter, jurisdiction of the subject matter of the lawsuits therefore, that it can be moved to that court?
John C. Butler: Venue and personal service, the --
Hugo L. Black: Well --
John C. Butler: Yes, sir.
Hugo L. Black: But that would seem to me, let you close it. If you're going to put it that way, close to the saying that the suit is brought at the place where the person is doing business and that the statute authorize it to be transferred to a place where he is not doing business, if fairness and justice required it. Now, why do you not have to take those words at the end of that Section as a whole or reject them as a whole?
John C. Butler: Because where it might have been brought are words of limitation. But the stat -- the statute does not tell us when the “where it might have been brought” is to be determined.
Hugo L. Black: Well, but -- but the “where it might have been brought” depends on when, doesn't it?
John C. Butler: No.
Hugo L. Black: Frequently -- frequently.
John C. Butler: Not in this sense, so we contend.
Speaker: Who do you think Congress is trying to protect by the phrase “might have been brought,” plaintiff or the defendant? So, limitation on somebody, the statute doesn't say that wherever -- whenever the interest of justice require it or it requires it, the District Court may order the transfer to a district which would have subject matter and venue jurisdiction, subject matter jurisdiction and venue. Who is it? It's -- Congress is trying to protect somebody.
John C. Butler: I think, they where trying to conform with venue and personal jurisdiction requirements, but at the same time, within that limitation to expand the availability of forums to hear and determine cases in the interest of justice.
Felix Frankfurter: Well, Mr. Butler, it isn't either plaintiff or defendant to ask whether it was to protect either plaintiff or defendant, doesn't exhaust the alternative. This is a statute relating to the functioning of the federal courts, not merely the -- the the interest advantages or disadvantages of litigants.
John C. Butler: That's right. That is right. I think that -- I see my times up. I'll make this comment. I think, Congress had in mind to promote the interest of justice to make transfers --
Speaker: That's a lot of words --
John C. Butler: (Voice Overlap) dismissals or to make transfers much more available.
Charles E. Whittaker: Well, that's precisely what it said -- what it said that -- that this transfer might and should be made to some other venue where the action might have been brought. So, it's not a full package to say, we treat only this, the convenience of the parties or the witnesses to the interest of justice because there is a further limitation.
John C. Butler: That is true. And it's inherent in the subject matter jurisdiction which must be preserved. In other words, you cannot transfer a case and thereby destroy the jurisdiction of the Court to hear and determine. Thank you very much for you kind attention.
Earl Warren: Mr. King.
Warren E. King: Mr. Chief Justice and Associate Judges. The question was just asked as to the intention of the Congress in enacting Section 1404 (a) and an examination of the status of litigation in the period when Section -- Section 1404 (a) was enacted, might shed a little bit of light on that question. In 1947 and 1946, the House Judiciary Subcommittee was holding hearings on -- with reference to the bringing of suits against railroads. Some of the facts that were brought up before the Subcommittee were these. For example, in Minnesota at one time, there were over 1000 personal injury cases brought in the state courts of Minnesota by nonresidents -- nonresident plaintiff against railroads. And some of the railroads didn't even have lines in Minnesota. One lawyer in Chicago filed 100 suits within a period of one year against the Southern Pacific Railroad and the Santa Fe with Diamond in excess of $6 billion. And an analysis of the distance from Chicago to the site of the accident on the average was some 1930 miles. The average accident occurred 1930 miles from Chicago. Between 1941 and 1946, there were 2500 suits filed in the District Court other than the district in which the accident occurred or in which the plaintiff resided. What was occurring in those -- in that period of time was, in personal injury cases, primarily in suits under the Federal Employers Liability Act, lawyers would get these cases and file them as far from site of the accident is possible. An action happened in New Mexico, they filed in Minnesota or in Chicago. The doctrine of forum non conveniens was not a universally accepted doctrine in 1946 and 1947. In an article in the California Law Review by Edward Barrett, Professor of Law at the University of California, he states that the doctrine had not been examined and just passed upon by most of the states, that 14 states had rejected it and only six states had accepted the doctrine of forum non conveniens. One of those states was New York, in which it was a statutory right given to the court to transfer if the court felt it was a tort action brought for purpose of harassment of the defendant. The earliest case, recognizing the doctrine in the federal courts where the companion cases of the Gulf Oil Company and the Lumberman's Mutual case.
Felix Frankfurter: Oh, but there was an earlier opinion by Justice Brandeis in 280 of -- referring -- giving the whole history of the business. The doctrine one really arose in connection with commercial litigation and not collision cases.
Warren E. King: The doctrine originally arose in Scotland, I understand, in the suits between nonresidents and it was first adopted in this country where there were nonresident litigants and the cause of action had arose outside of the country. And in that case -- those cases, they were sent back to their respective countries. But the decisions in the Gulf Oil Company case and the Lumberman's case indicated, after a split decision of five to four that they should be -- the doctrine should be applied only in exceptional circumstances or the use of the word “those rare cases” where the doctrine should be applied and it was not generally recognized that the federal courts would have the right to transfer these cases. If there were an accident case that happened in New Mexico, filed in Minnesota, then Santa Fe would have the right to remove the case to the federal court in Minnesota. But it still could not transfer that case to the -- to the state where the accident occurred, where the witnesses were located. And some writers have indicated that the purpose of the enactment of Section 1404 was to exact the remedy of this situation where in personal injury cases, the suits were brought far from the State where the accident occurred. And the venue statutes of the various states and under the Employer's Liability Act permits, the suits to be brought where the defendant resides. And because of that are -- that there will always be more than one forum in these railroad cases. These railroad lines go through a dozen or more states. And if the suit is brought in Minnesota in an accident happened in Montana, then proper venue would have been in Montana, coexist and with the venue in Minnesota. And Section 1404 gave the federal court in Minnesota the power to transfer it to a -- the forum where it could have been originally brought. And I believe the purpose of 1404 was to actually broaden, thus, the doctrine as it had been enunciated in the two cases decided by this Court where they used the word, “the exceptional case, exceptional circumstances, the rare instance”. It was and it's so that the Court has a bigger leeway in transferring cases to a forum where the suit could have been bought in -- in the beginning. It is their position of course that -- of the respondents here that there is no ambiguity in the words “where it might have been brought”. Section 1391, the general venue section, Section 1400, serving venue of patents, all used the word “may bring”. Brought is the past tense of bring.
Felix Frankfurter: And all those --
Warren E. King: May have --
Felix Frankfurter: -- and all those sections allow suits to be started in those jurist -- in those venue districts in which it couldn't be brought by virtue of the statute. But in which it maybe brought if the defendant waive that limitation, isn't that true?
Warren E. King: I respectfully submit, it is not.
Felix Frankfurter: You surprise me.
Warren E. King: This -- the statute doesn't say that you can't --
Felix Frankfurter: I'm not talking about 1404. I mean all the other provisions.
Warren E. King: 1391?
Felix Frankfurter: 13 -- all of the other -- all the other venue provisions which makes specific limitations upon the Court to entertain a suit unless the provision of the statute is satisfied. That limitation is lifted if the defendants -- because I have no objections.
Warren E. King: That is correct. But it does not make it a proper venue in the first place. It is not a suit -- a state as none --
Felix Frankfurter: But it doesn't -- I don't know what that means, a proper venue. And certainly, it isn't a proper venue in the sense that you could have brought suit there if there had been no waiver. But it -- it -- by the consent of the party in part if you will by that kind of phrasing, imparts jurisdiction in a court which by statutes, hasn't got it.
Warren E. King: Section 1406 merely states that failure to waive. The failure to raise the question of improper venue waives improper venue.
Felix Frankfurter: Well, therefore, although -- although the statute which the limitation, it says, maybe brought here, must be brought here. All those subjective -- subjunctive limitations are wiped out if the defendant affirmatively says, "I have no objection.” If he doesn't raise it, which means it's a protection for the defendant and not something that circumscribes the Court as a matter of -- as part of the federal judicial system.
Warren E. King: But the act or failure to act of the defendant to object to venue, under Section 1406 does not in light to the scope of 1391 or 1400. There is a correct and an incorrect venue under 1391. Suit maybe brought in this jurisdiction or that jurisdiction. 1406 merely says, if you bring it in the long jurisdiction and the defendant does not object, then the Court did acquire it.
Felix Frankfurter: Well, that's merely using your formal words instead of some other formal words and say, although the statute defines the limitations under which a court may entertain a suit if the defendant objects. If he doesn't object, the Court may answer the plaintiff.
Warren E. King: That maybe the result. But the --
Charles E. Whittaker: Well, Isn't it just the other way? [Laughs] As far as 1404 which concern venue. A statute does not say that the cause maybe transferred to some other forum if the defendant will consent, but limits the power of the Court to make the transfer to a venue where the action might have been bought. That doesn't involve any additions or if the defendant will waive something, does it?
Warren E. King: Definitely not, sir.
Felix Frankfurter: But 1391 says it maybe brought. It doesn't say if the defendant waives it. It says, maybe brought here and that is right into to it because of the nature of venue in protecting the defendant. I'm not saying that the outcome has to be one way or the other and saying that these entomological and dramatical or syntactical arguments do not control the decision in this case.
Warren E. King: The chance of the Section 1404 is the past (Inaudible) that indicates a point of view of time that has already passed. If the action is -- if the motion to transfer is under the present, it maybe transferred. But the conditions or the -- the conditions covering the jurisdiction to which it maybe transferred are those -- are referred to in the plural perfect tense. Something that has occurred in the past and it is now no longer true. May or -- may or may not be true any longer. But it must have occurred at the time -- it must have been true at the time the suit was brought. The report of the House Judiciary Committee in adoption of the Section, 1404 refers to the -- the B & O versus Kepner. There was the case were an action have occurred in Ohio, the defendants line, Mansfield, Ohio and yet the plaintiff file suit in New York. And the House Committee report says that the 1404 was intended to remedy situations just of that nature. And the meaning of the Kepner case will disclose that at the time suit was filed in the New York District, it could have been filed in one or more districts in Ohio. But in the absence of 1404, the cause could not have been transferred and 1404 was enacted to permit that -- suits of that nature to be transferred to a forum were it could have been brought at the time the suit was originally instituted. The position of course of the respondent is that there no ambiguity, the wording is clear and that the District Judge -- petitioner did not have authority, power to transfer this case to Utah where the suit could not have originally been brought in the first instance.
Potter Stewart: Mr. King, you pointed out that a railroad, typically does business in many, many states and that the basic purpose perhaps was to enable a transfer of -- of a lawsuit against the railroad to a district closer or to the district, where the personal injury has occurred and where the witness is presumably are available. But there are great many other diversity of citizenship cases, and many of them are negligence cases involving automobile accidents. And as I -- I'm right, am I not, in thinking that under the diversity venue statute, the plaintiff is limited to his residence or that of the defendant under general diversity under the enactment. Now, it said certainly, not a rare or very hypothetical case to have an automobile accident happen fairly far from the residence of either the plaintiff or the defendant. And Massachusetts can be involved in a collision with a man from New York, both -- and they're both on their summer vacation in Wyoming. And yet, under your interpretation of this -- this statute, the Court would be powerless, would it not to -- to transfer an -- an action even though both -- both of the parties were willing to the district where the actual -- called the locus of the actual cause of action.
Warren E. King: I believe that that would be true if suit could be started there and if objection were not made to venue, then, the Court would have jurisdiction. But I doubt if a Court would have the power to transfer a -- this particular action to Montana or Wyoming.
Potter Stewart: It's where -- where, under my hypothetical case, all the witnesses, all the eyewitnesses were. And where those parties would like to see it transferred. Of course, as you point out, if -- if a suit where brought there, and there were no objection that be given.
Warren E. King: But this Section 1404 was enacted after long hearings by the House -- Judiciary Committee where the statute concerning the personal injury case against railroad was brought into. And there of course, venue did lay in many, many States. Thank you, Your Honor.